Exhibit 10.2

 

To :                           (1)                                  TBS
International plc

Arthur Cox Building

Earls Fort Terrace

Dublin 2

Ireland

 

(2)                                  Argyle Maritime Corp.

Caton Maritime Corp.

Dorchester Maritime Corp.

Longwoods Maritime Corp.

McHenry Maritime Corp.

Sunswyck Maritime Corp.

c/o Suite 306

Commerce Building

1 Chancery Lane

Hamilton HM12

Bermuda

 

(3)                                  TBS International Limited

Suite 306,

Commerce Building

1 Chancery Lane

Hamilton HM12

Bermuda                                                                                                                                                                                                                                                                                                
November 2010

 

Dear Sirs

 

Loan Agreement dated 29 March 2007 as amended by a side letter dated 24
July 2007, a supplemental letter agreement dated 26 March 2008, a supplemental
agreement dated 27 March 2009, a side letter dated 27 May 2009, a side letter
dated 3 September 2009, a side letter dated 31 December 2009, a supplemental
agreement dated 7 January 2010, a side letter dated 28 February 2010, a side
letter dated 31 March 2010, an amending and restating agreement dated 6 May 2010
and a supplemental letter agreement dated 16 August 2010 each made between
(i) Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp.,
Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime Corp. as
joint and several Borrowers, (ii) the banks and financial institutions listed
therein as Lenders, (iii) the Royal Bank of Scotland plc as Mandated Lead
Arranger and (iv) the Royal Bank of Scotland plc as Bookrunner, Agent, Security
Trustee and Swap Bank relating to a term loan facility of US$150,000,000
(together the “Loan Agreement”)

 

We refer to the Loan Agreement.  Words and expressions defined therein shall
have the same meaning when used herein except as expressly provided in this
letter.

 

We refer to:-

 

1                                         the letter of 24th of September 2010
of TBS International plc (i) notifying us that various companies within the TBS
Group would be suspending the payment of certain scheduled principal instalments
owing in respect of certain indebtedness of such companies as more particularly
described therein for a period of 45 days beginning on 30th September 2010 (the
“Payment Suspension”) and (ii) requesting a waiver of the Events of Default
arising under the Loan Agreement resulting from the Payment Suspension.

 

--------------------------------------------------------------------------------


 

2                                         our letter to you of 30 September 2010
whereby we agreed subject to the conditions therein to waive the Events of
Default specified therein arising under the Loan Agreement resulting from the
Payment Suspension;

 

3                                         your notification to us that you wish
to extend the period of the Payment Suspension until 29 December 2010 (the
“Extended Suspension Period”) which will include the suspension of payment of:-

 

(a)                                  the repayment of principal instalments each
in the amount of $417,500 which are scheduled due under the Loan Agreement on 1
December 2010, 9 December 2010 and 23 December 2010; and

 

(b)                                 the repayment of principal instalments which
are scheduled due under the other credit facilities (“Other Credit Facilities”)
to the New Corporate Guarantor or subsidiaries of the New Corporate Guarantee as
set out in the schedule hereto.

 

(A)                              Should you decide not to pay the principal
instalments falling due under the Loan Agreement and the Other Credit Facilities
during the Extended Suspension Period and you request the forbearance of your
lenders and swap providers (the “Creditors”) to them exercising their rights
under the respective facilities and swap arrangements arising from the
corresponding payment default under the Loan Agreement and Other Credit
Facilities, we confirm on behalf of the Lenders their agreement not to exercise
during the Extended Suspension Period any of their rights or remedies under the
Loan Agreement and other Finance Documents arising from the Events of Default
due to such payment default under Clause 19.1(a), Clause 19.1(f)(i) and Clause
19.1(f)(ii) of the Loan Agreement and the Events of Default due to the Extended
Suspension Period under Clause 19.1(g)(ix) and Clause 19.1(f)(ii) of the Loan
Agreement subject to the following conditions:

 

1.                                       You provide satisfactory evidence that
all lenders under bilateral facilities, all syndicates under syndicated
facilities and all swap providers to the New Corporate Guarantor and/or its
subsidiaries have confirmed their forbearance in respect of the payment default
and the Extended Suspension Period.

 

2.                                       We receive from you a copy of this
letter duly acknowledged by each of the Borrowers, the New Corporate Guarantor
and the Corporate Guarantor.

 

(B)                                By signing the acknowledgement to this
letter, each of the Corporate Guarantor and the New Corporate Guarantor hereby
agree to the perform the following covenants and acknowledge and agree that
failure to perform such covenants shall result in a termination of the
forbearance set forth above and an Event of Default under the Loan Agreement:-

 

1.                                       the Borrowers shall not for each
calendar week ending during the Extended Suspension Period permit the aggregate
daily closing balance of Qualified Cash of the Security Parties to be less than
$15,000,000 on the last Business Day of any week or on average in any week, of
which at least $5,000,000 (excluding any restricted cash) is deposited with the
Agent at all times (and during the Extended Suspension Period, but subject to
the forbearance against the exercise of the rights and remedies of the Lenders
arising from the Events of Default referred to in (A) not ceasing to be
effective or terminating as the case may be, such covenant under this paragraph
1 shall replace the minimum cash liquidity covenant in Schedule 8(a) of the Loan
Agreement);

 

--------------------------------------------------------------------------------


 

2.                                       interest on the Loan during the
Extended Suspension Period to be charged under the Loan Agreement at the default
rate specified in Clause 7.2 thereof;

 

3.                                       the New Corporate Guarantor to provide
13 week cash flow statements showing in reasonable detail cash receipts and
disbursements to be updated and provided on a weekly basis;

 

4.                                       the New Corporate Guarantor to provide
within 35 days from the end of each calendar month (in addition to the monthly
management information to be provided under clause 11.6 (d) of the Loan
Agreement) monthly financials including income statements, balance sheets, cash
flows and key performance indicators for the business;

 

5.                                       J Alix Partners to continue as
financial adviser to the New Corporate Guarantor and Corporate Guarantor until
otherwise agreed in writing by the Lenders.  Should J Alix Partners terminate
their existing involvement with the New Corporate Guarantor and Corporate
Guarantor an alternative financial advisor, satisfactory to the Lenders, shall
be appointed within 5 business days of J Alix Partners advising termination of
their contract with the New Corporate Guarantor and Corporate Guarantor.  The
newly appointed financial advisor shall continue to assist the New Corporate
Guarantor and Corporate Guarantor until otherwise agreed in writing by the
Lenders;

 

6.                                       the Borrowers to pay a fee to the
consenting Lenders in the amount of 0.05% on the total amount of their Available
Commitments and Contribution;

 

7.                                       the Borrowers, the Corporate Guarantor
and the New Corporate Guarantor to continue negotiations in good faith for the
restructuring of the Loan Agreement and Other Credit Facilities until the
payment of principal instalments under the Loan Agreement and Other Credit
Facilities have been resumed to the satisfaction of the Lenders and the other
Creditors; and;

 

8.                                       the New Corporate Guarantor and its
subsidiaries shall not agree with the other Creditors any more favourable terms
in relation to their consent or forbearance than those agreed with the Lenders.

 

In the event that any of the conditions referred to in (A) above are not
fulfilled, or if the covenants in (B) above are not fulfilled, the forbearance
against the exercise of the rights and remedies of the Lenders arising from the
Events of Default specified in (A) shall cease to be effective or shall
terminate as the case may be and the Lenders shall remain entitled to exercise
their rights under the Finance Documents arising from such Events of Default. 
Furthermore the Lenders reserve all their rights and remedies under the Finance
Documents in respect of any other Events of Default which may arise or have
arisen.

 

Other than as set out in this letter the provisions of the Loan Agreement shall
remain unchanged and in full force and effect.

 

This letter shall constitute a Finance Document for the purposes of the Loan
Agreement.

 

--------------------------------------------------------------------------------


 

The provisions of clause 31 (Law and Jurisdiction) of the Loan Agreement shall
apply to this letter as if set out in full but so that the references to “this
agreement” are amended to read “this letter”.

 

 

Yours faithfully

 

 

The Royal Bank of Scotland plc

 

 

(as Agent)

 

 

/s/ Jayne Tobin

 

 

Associate Director

 

 

 

Accepted and agreed

 

for and on behalf of

 

 

 

TBS International Limited

 

(as Corporate Guarantor)

 

 

 

/s/ Ferdinand V. Lepere

 

 

 

 

 

For and on behalf of

 

 

 

Argyle Maritime Corp.

 

Caton Maritime Corp.

 

Dorchester Maritime Corp.

 

Longwoods Maritime Corp.

 

McHenry Maritime Corp.

 

Sunswyck Maritime Corp.

 

 

 

/s/ Ferdinand V. Lepere

 

 

 

 

 

For and on behalf of

 

 

 

TBS International plc

 

(as New Corporate Guarantor)

 

 

 

/s/ Ferdinand V. Lepere

 

 

--------------------------------------------------------------------------------


 

Schedule

 

Facility

 

Principal Amount

 

Date

 

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

$

417,500

 

December 9, 2010

 

$

417,500

 

December 23, 2010

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

$

437,000

 

December 13, 2010

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

Commerzbank AG dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

 

--------------------------------------------------------------------------------